Case: 19-30056      Document: 00515133744         Page: 1    Date Filed: 09/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 19-30056                             FILED
                                  Summary Calendar                   September 26, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
EAGLE WATER, L.L.C.

                                                 Plaintiff - Appellant
v.

GENE ASH; NIDA ASH; ARCH INSURANCE COMPANY,

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 5:17-CV-00250


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       The owner of a sewer system spent $608,952.19 repairing the system
following a localized collapse. The sewer owner attempted to recover those
repair costs from the company that issued its liability insurance policy. The
district court granted the insurance company’s motion for summary judgment
and dismissed the sewer owner’s claims. For the reasons explained below, we
AFFIRM.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-30056       Document: 00515133744          Page: 2     Date Filed: 09/26/2019



                                       No. 19-30056
                                               I.
       Eagle Water, L.L.C. (“Eagle Water”) is the owner of a sewer system that
services the Kingston Plantation neighborhood in Bossier City, Louisiana. At
all relevant times, Eagle Water held a liability insurance policy issued by Arch
Insurance Company (“Arch”). That policy covered “those sums that the Insured
becomes legally obligated to pay as damages because of . . . ‘property damage,’”
but the policy’s owned-property exclusion 1 stated that damage to “[p]roperty
owned by the Insured” was not covered.
       On January 5, 2016, Eagle Water’s sewer system suffered a localized
collapse which produced a sewage backup in one Kingston Plantation home.
Arch paid a $4,340.86 claim under Eagle Water’s liability insurance policy for
the property damages caused by that backup, and Eagle Water paid a
construction company $608,952.19 to repair the sewer system. Repairing the
sewer system took approximately eight months and required excavation of
streets, sidewalks, driveways, and yards. Without those repairs, there may
have been additional backups or a raw-sewage spill.
       Eagle Water submitted a claim to Arch seeking reimbursement for the
cost of repairing the sewer system. Arch rejected the claim, and Eagle Water
sued. After discovery, Arch moved the district court for summary judgment.
The district court granted that motion and dismissed all of Eagle Water’s
claims. The district court reasoned that Eagle Water’s repair costs were not
covered by the liability insurance policy issued by Arch, because those costs
were not “damages” that Eagle Water became legally obligated to pay.



       1“The purpose of owned property exclusions in general liability policies is to effectuate
the intent that liability insurance is designed to provide compensation for damages to
property not owned or controlled by the insured. It does not provide first party coverage for
losses sustained by the insured on its own property.” Norfolk S. Corp. v. Cal. Union Ins. Co.,
2002-0369, p. 7 (La. App. 1 Cir. 9/12/03), 859 So. 2d 167, 193.

                                               2
    Case: 19-30056     Document: 00515133744      Page: 3   Date Filed: 09/26/2019



                                   No. 19-30056
                                       II.
      We review the district court’s grant of summary judgment de novo and
apply the same standard as the district court. Springboards to Educ., Inc. v.
Hous. Indep. Sch. Dist., 912 F.3d 805, 811 (5th Cir. 2019). “The court shall
grant summary judgment if the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a). We review the facts in the light most favorable to
the party opposing summary judgment. In re Dall. Roadster, Ltd., 846 F.3d
112, 123 (5th Cir. 2017).
                                       III.
      Louisiana law states that “insurance policies are contracts and ‘should
be construed by using the general rules of interpretation of contracts set forth
in the Louisiana Civil Code.’” Pioneer Expl., L.L.C. v. Steadfast Ins. Co., 767
F.3d 503, 512 (5th Cir. 2014) (quoting Cadwallader v. Allstate Ins. Co., 2002-
1637, p. 3 (La. 6/27/03); 848 So. 2d 577, 580). While the “words of a contract
must be given their generally prevailing meaning,” it is also true that “[w]ords
of art and technical terms must be given their technical meaning when the
contract involves a technical matter.” La. Civ. Code Ann. art. 2047. If “the
words of a contract are clear and explicit and lead to no absurd consequences,”
Louisiana law states that “no further interpretation may be made in search of
the parties’ intent.” Id. art. 2046.
      The district court correctly determined that Eagle Water’s sewer repair
costs are not covered by its liability insurance policy. The policy covers “sums”
that Eagle Water “becomes legally obligated to pay as damages.” Damages are
“[m]oney claimed by, or ordered to be paid to, a person as compensation for loss
or injury.” Damages, Black’s Law Dictionary (11th ed. 2019). See also Damages,
Ballentine’s Law Dictionary (3d ed. 2010) (“The sum of money which the law
awards or imposes as pecuniary compensation, recompense, or satisfaction for
                                        3
    Case: 19-30056     Document: 00515133744    Page: 4   Date Filed: 09/26/2019



                                 No. 19-30056
an injury done or a wrong sustained as a consequence either of a breach of a
contractual obligation or a tortious act.”). When Eagle Water paid to repair its
sewer system, it was not compensating anyone for loss or injury, so the repair
costs are not damages, which means that they are not covered by Eagle Water’s
liability insurance policy.
      Eagle Water argues that the district court erred by misapplying our
decision in Pioneer Exploration. In that decision, we stated that, “in Louisiana,
the rule seems to be that costs incurred for the prevention of future harm to
third-parties do not fall within the ‘owned’ property exclusion, as long as some
third-party harm has already been demonstrated.” Pioneer Expl., 767 F.3d at
517. According to Eagle Water, Pioneer Exploration indicates that Eagle
Water’s repair costs are covered by its liability insurance because a sewage
backup occurred and because the costs were incurred to prevent additional
backups and potential sewage spills.
      Eagle Water is incorrect. Pioneer Exploration was a case about a gas well
that “suffered a blowout in January 2008.” 767 F.3d at 507. It took
approximately 50 days to plug the well, during which time “salt water and
other fluids flowed from the wellhead” onto neighboring property. Id. We
concluded, applying Louisiana law, that an owned-property exclusion in a
liability policy did not prevent coverage of remittance costs in that situation,
because those costs “had been incurred to prevent imminent or immediate
harm to third-parties” and because actual damage had occurred. Id. at 517.
      But concluding that an owned-property exclusion does not prevent
coverage is not the same as concluding that coverage exists. Even if an owned-
property exclusion does not prevent coverage, a different exclusion might. We
reached that exact conclusion in Pioneer Exploration. See id. at 518 (concluding
that coverage was excluded by “the Property Damage exclusion and Blended
Pollution endorsement” even though it was not excluded by the owned-property
                                       4
    Case: 19-30056    Document: 00515133744    Page: 5   Date Filed: 09/26/2019



                                No. 19-30056
exclusion). Likewise, no matter whether the owned-property exclusion in Eagle
Water’s liability insurance policy applies, its repair costs are not covered by
the policy, because those costs are not damages.
                                     IV.
      For the foregoing reasons, the district court’s judgment granting
summary judgment and dismissing Eagle Water’s claims is AFFIRMED.




                                      5